UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7719


KEVIN D. WALKER,

                  Plaintiff - Appellant,

             v.

AUTHUR SMITH, Department of Police; S. L. SCHULTZ, #2552; G.
BRANDT, #1537; KNODE, Ofc.; DIETZ, Ofc.; CINDY MESSER SMITH,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-02717-RDB)


Submitted:    January 28, 2009              Decided:    February 9, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin D. Walker, Appellant Pro       Se.      Matthew    Douglas   Peter,
Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin   D.    Walker   appeals   the   district   court’s   order

granting summary judgment to Defendants in his 42 U.S.C. § 1983

(2000) civil action.       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.      See Walker v. Smith, No. 1:07-cv-02717-

RDB (D. Md. Aug. 19, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                    2